DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “22”, as in line 6 of page 7. To correct this, “22” should be changed to --221--, in view of line 13 on page 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recesses” in the first (element 231) and second (element 232) moving iron wires, as in the last paragraph of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Page 7 of the specification is noted, where language similar to the last paragraph of claim 3 is found. 
However, one cannot properly ascertain from the drawings, specifically Figure 3, where elements 231 and 232 are located. To correct this, the “recesses” should be clearly labeled in the drawings and a reference numeral should be inserted in the specification, where appropriate. Additionally, since simply placing a numeral into the drawings would not allow one to clearly see the shape of the recesses and how the net iron wires interact therewith, it is strongly suggested that an additional figure, similar to the close-up views shown in Figures 5 and 6, be added showing the claimed recesses and the appropriate structural interaction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because in line 8, it is suggested that a term, such as --connected--, be inserted before “with each other”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that claim 3 is also rejected, even though it does not separately contain any Section 112 rejections, but since it depends from rejected claim 2.
The limitation “the positioning frame line” in line 7 (first occurrence in claim) of claim 2 lacks proper antecedent basis in the claim. In line 4 of the claim, a “positioning frame wire” (emphasis added) is set forth, and thus, to correct the lack of antecedent basis, it appears that “wire” in line 4 should be changed to --line--. Note the last paragraph on page 6 of the specification.
	The language of the limitations “two ends”, i.e., plural, in lines 2 and 4 of claim 4 and “a” first flat head screw and “a” second flat-head screw in line 2, i.e., singular, blurs the metes and bounds of the claim, since the structural relationship between the elements is unclear. In particular, it is unclear how “a” screw, i.e., one, can connect with “two ends”.  To correct this, it is suggested that --a set-- of screws be set forth and each set includes --two-- screws, and so on.
The limitation “when the basket main body is extended” in lines 1-2 of claim 5, renders the claim indefinite, since the body has not been properly set forth as being extended. Similarly, this rejection is also applicable to the limitation “contracted” in line 2 of claim 6.
The limitation “the hook style slide” in line 2 of claim 8 lacks proper antecedent basis in the claim. It is noted that claim 7 sets forth this structure, not claim 1, from which claim 8 depends.

Allowable Subject Matter
Claim 1 is allowed; claims 2, 4-6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 3, 7, and 9 objected to as being dependent upon a rejected base claim.
The prior art of record fails to show, suggest or provide rationale for the claimed combination of claim 1, and specifically, the nets being “telescopically and staggeredly with each other” (see lines 7-8 of claim 1).
With respect to U.S. Patent Application Publication No. 2014/0197121, this reference is considered to show two sets of frames (35, 36 - see Figure 10), and one net (as at 22A  in Figure 20), whereby the frames are telescopically (see between Figures 17 and 19) connected to the one net through a fixing part (49) and a connecting part (46 - see Figure 9), but this reference fails to show (a) “two” nets, and (b) that are “telescopically and staggeredly with each other” (see lines 7-8 of claim 1). 
With respect to U.S. Patent No. 11,229,302, this reference is considered to show a basket main body with two sets of basket frames (18 on each side), and a bottom having two sets of nets (13, 13 - see Figure 4), whereby the frames (18, 18) are telescopically connected (see Figure 2) to the nets (13, 13) through a fixing part (24) and connecting part (22), but this reference fails to show the nets (13, 13) “telescopically and staggeredly with each other” (see lines 7-8 of claim 1).
With respect to U.S. Patent No. 7,182,210, this reference is considered to show two sets of basket frames (as at 38 and 64 in Figure 7) that are telescopic and staggered (see Figure 8) relative to one another, one net, and a fixing part (34) and a connecting part (at 20 and 36 in Figure 1), but this reference fails to show (a) “two” nets, and (b) that are “telescopically and staggeredly with each other” (see lines 7-8 of claim 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




October 25, 2022